Bartol, C. J.,
delivered the opinion of the Court.
These several appeals were argued and decided in this Court at the April Term, 1869, and are reported in 30th Md., 489, 512 and 522.
By an Act of Assembly passed at the last session, (1872, ch. 310,) it was enacted as follows: “that the Court of Appeals be and they are hereby authorized and empowered to reopen and rehear ’ ’ the said cases ; ££ and upon the hearing thereof, to pass such judgments, orders and decrees in the said several cases, as right and justice may require.”
Motions were made at the last Term, on behalf of the appellant, to have the several cases reinstated, in pursuance of the Act, in order that they may be reheard and decided anew; the motions being resisted on the part of the appellees, leave was given to the respective counsel to file notes of argument upon the motions, which was done; but at so late a period of the Term as not to afford time or opportunity for the Court to consider and decide the important questions involved, before the adjournment.o These have since received our careful consideration, and we now proceed briefly to express our judgment upon the motion.
The proceeding which this Court is now asked to take, is based altogether upon the Act of Assembly to which *74we have referred. The subject-matter to which the Act relates is certain judgments and decrees in suits between private parties, rendered by this Court at the April Term, 1869, and the purpose of the Act is to authorize and empower this Court to reopen and rehear the cases, in order that other and different judgments and decrees may be rendered between the parties.
Have we the lawful authority or power to do this, or can the General Assembly constitutionally confer upon this Court such power? These are vital and important questions which present themselves at the threshold of the case.
The effect of a final judgment is to conclude the rights of the parties litigant upon the subject-matter in controversy. The Constitution declares (Art. 4, sec. 15,) that “the judgments of the Court of Appeals shall be final and conclusive.” It was said in Munnikuyson vs. Dorsett, 2 H. & G., 374, “Judgments at law are not lightly to be interfered with;” and again, in Kemp & Buckey vs. Cook & Ridgley, 18 Md., 131, it was said that “the judgment records of the State are the highest evidences of debt known to the law ; they are presumed to have been made up after the most careful deliberation, upon trial or hearing of both parties. To permit them to be altered or amended without the most solemn forms of proceeding would be contrary to law and good policy.”
* Except for special causes, and upon equitable grounds well defined and understood in the law, and which do not exist in these cases, courts of justice have no power to interfere with or to disturb their own final judgments oand decrees after the lapse of the Term in which they have been rendered. The powers of this Court in this respect are no greater than belong to every Court of record.
Independently of the provisions of the Act of Assembly on which this motion is based, it is very clear that this *75Court possesses no power or authority to interfere with its solemn and final judgments and decrees* rendered at the April Term, 1869, or to reopen and rehear the cases then decided, for the purpose of correcting supposed errors therein, or of altering or changing the judgments and decrees then rendered.
This Court is not clothed with any such arbitrary authority. Its exercise would be simply to deprive parties of their vested rights, after they have been adjudged and established by final judgment.
Can the Legislature constitutionally confer such a power upon this Court? or, in other words, is the Act of 1872, ch. 310, a valid and constitutional exercise of the legislative power?
If this question were presented for the first time in Maryland, we should have little hesitation in answering it in the negative, for reasons which will be presently stated ; but it is supposed to be settled by precedent. It is said that such legislation has been heretofore practiced in this State, and been sanctioned and acted upon Ly the Court of Appeals; and that it is too late now to question its validity. This makes it proper to refer to the several cases in which special Acts of Assembly of this kind, have been acted on by the Court of Appeals.
In Garretson vs. Cole, 1 H. & J., 391, the Court of Appeals at June Term, 1801, reinstated tire case which had been decided at June Term, 1799, under the Act of 1800, ch. 88, which “authorized the Court to reinstate the case if in their judgment and opinion under all the circumstances of the case, the same would tend to do justice between the parties.” The Act was passed under peculiar circumstances, and it does not appear that any question was made or argued touching its constitutionality or validity,
In Gover vs. Hall, 3 H. & J., 43, it appears that a bill had been filed in 1772, and a decree had been passed by *76the Chancellor therein in 1797, from which an appeal was taken,“and at June Term, 1800, the Court of Appeals reversed the decree of- the Chancellor, and remanded the cause with instructions, for accounts to he stated, &c.
Whereupon in the Chancery Court upon further proceedings, on the 28th day of November, 1808, a decree was passed, and another appeal was taken; pending which, an Act of Assembly (1809, ch. 87,) was passed; reciting, that the Court- of Appeals by which the first appeal was decided, consisted of Judges Rumsby, Mack-all and Jones ; that Judge Rumsey, who presided, declared himself disqualified to sit by reason of near relationship to one of the parties, &c. And doubts were entertained as to how far such decree was conclusive, and the Court had ordered an argument of that question; and the Act authorized, empowered and directed, the Court to hear and determine the matter of the decree of 1800, in the same manner as if that decree had not been made. The Court proceeded under the Act of Assembly; hut it does not appear that its validity or constitutionality, was called in question. The argument of the counsel is, not reported. In the opinion delivered by the Court, nothing is said on the question of the power of the Legislature to pass the Act; and as in the previous case of Garretson vs. Cole, the constitutional question appears to have been waived. Neither of those cases can, in our opinion, be relied on as any adjudication by the Court upon the question of the constitutional power of the Legislature. In Gover vs. Hall, the Act of Assembly was by its terms mandatory upon the Court; directing that the case should be reheard on its merits, as if no decree had been passed ; which was manifestly beyond the . constitutional power of the Legislature to do, and if it had been questioned, must have been so held, as was afterwards decided- in Prout vs. Berry, 2 Gill, 147, *77where it was held, that an Act conferring upon the Court the right to hear an appeal in a special case after the time allowed by the general law had passed, was null and void; because it directed the Court to decide the cause in the same manner as if the appeal had been taken in time; which in view of the facts of the case, and the terms of the decree, the Court considered could not be done without unsettling vested rights. Judge Archer speaking for the Court, (p. 150,) says: “whatever might be said, were the question a new one, as to the power on the part of the Legislature to confer on this Court the right to hear appeals in special cases, after the time allowed by the general law for an appeal had passed by; it is now too late to question it; but such a law to have efficacy, must leave us untrammelled as to the mode or manner of administering justice.”
In Miller vs. State, use of Fiery, 8 Gill, 145, the Court declared the Act of 1845, ch. 358, unconstitutional and void, as an exercise bv the Legislature of judicial powers. The Act required Washington County Court to grant an appeal in a certain case, and to set out and embody in the record certain bills of exceptions designated in the Act. The Court rested its decision upon Crane vs. Meginnis, 1 G. & J., 463, in which it had been held, that the allowing of alimony, was a judicial act, not within the power of the Legislature granting the divorce, and that the Act of Assembly, in so far as it provided for alimony, was void. The last case cited as furnishing a precedent for the Act of 1872, now under consideration, is Calvert vs. Williams, 10 Md., 478, 495.
• In that case a bill was filed in the Court of Chancery, in June, 1850; an interlocutory decree passed in April, 1851, and a final decree on the 31st of May, 1853. The Auditor’s Report was made on the 12th of July, 1853, and confirmed on the 28th of the same month, and a fi. fa. ordered thereon, the 15th of November, 1853. *78On the 17th day of February, 1854, a petition was filed to open the enrollment of the decree, which was set down for hearing the 2nd of March, 1854 ; an answer to the petition was filed on the 4th of March ; the case was removed to the Circuit Court on the 9th of March, and on the 10th, the Act of Assembly was passed. (1854, ch. 160.) That Act authorized the Circuit Court, provided a satisfactory prima facie case should be shown justifying it, to open the decree, to the end that Williams may account, &c., provided, the Court be satisfied that justice should be done by opening, &c., and to grant him such redress as upon principles of equity and justice he may show himself entitled to.
The validity of the Act of Assembly was questioned, and much discussed.. Judge Brewer in his very able opinion, (p. 486,) considered that question settled in favor of the validity of the Act by the cases of Gover vs. Hall, 3 H. & J., 43; Crane vs. Meginnis, 1 G. & J., 463; and Prout vs. Berry, 12 G. & J., 286. “The case” he said, “comes within the established principles of those cases.” He then refers to the carefully guarded provisions of the Act, and to the special circumstances of the case; and on page 489, says: “Independent of the particular provisions of the Act of Assembly, I think there would have been sufficient ground for opening the decree.”
The Court of Appeals affirmed the ruling of Judge Brewer. Chief Justice Legrand, speaking for the Court, uses the following language: (495) “Whilst we affirm the decision of the Circuit Court, we wish to be understood as doing so only in deference to past decisions in regard to such Acts as that of 1854, ch. 160. Were we called upon for the first time, to pronounce on the constitutionality of such legislation, we would not hesitate to decide against it; hut we do not feel at liberty to do so, when the past history of our jurisprudence shows our *79impressions have not been shared by those who have gone before us.”
This language of the Court, employed with reference to the Act of Assembly then under consideration, is a plain and significant expression of the Court’s opinion as to the real character and effect of such legislation. The Act of 1854, to which this language was applied, simply authorized a lower Court to open a decree by default, to let in a meritorious defence. The equities calling for such rehearing were such, that the Judge below said, as we have before stated, that in his opinion “there would have been sufficient ground for opening the decree, independent of the particular provisions of the Act of Assembly. ’ ’
The Act now before us goes much further, and appears to us to be much more liable to objection.
It undertakes to confer on this Court the power, at its discretion, to annul and set aside its final judgments and decrees, rendered several terms ago upon full hearing and after careful consideration. If such legislation were sustained, there would be no end to controversies.
By the organic law of the State it is declared “that the Legislative, Executive and Judicial powers of the Government ought to bo forever separate and distinct from each other; and no person exercising the functions of one of said Departments shall assume or discharge the duties of any other.” — Declaration of Rights, Article 8.
It requires no argument to show that such legislation as the Act before us, is contrary to the intent and meaning of this Article, and is an exercise by the Legislature of judicial powers.
We have said thus much of the Act of Assembly on which this motion is based, because we are unwilling by our silence to appear to give our sanction to such legislation. At the same time we have been induced by a feeling of respect for the acts of a co-ordinate branch of the *80Government, to give our most careful consideration to the suggestions and reasons which Have been urged in argument by the appellant’s counsel, in support of the motions ; and have come to the conclusion that there are no sufficient grounds for opening the judgments and decrees heretofore rendered, even if our power to do so were unquestionable.
Under the Act of Assembly, if it be conceded to be constitutional and valid, the motion addresses itself to the discretion of the Court, and we have seen no sufficient legal or equitable grounds for disturbing the judgments or decrees heretofore rendered. Upon a careful review of the decisions in the several cases, we are of opinion that the supposed errors which have been suggested do not exist, and that the rehearing of the cases could result only in leaving the original judgments and decrees undisturbed.
It has been suggested that the opinions expressed by this Court in the former decision of these ca,ses, with respect to the liability of a citizen of Maryland who was voluntarily within the Confederate States during the late civil war, to be proceeded against as an absentee, either by process of attachment against his property, or by a suit in Chancery to subject his lands within this State to sale under a mortgage, — are contrary to the recent decisions of the Supreme Court of the United States on that question. But an examination of those decisions will show that there is no conflict between the decisions of this Court in 30th Maryland, and the latest decisions of the Supreme Court in Ludlow vs. Ramsey, 11 Wallace, 381, and McVeigh vs. The United States, 11 Wallace, 259.
Since these motions were submitted, we have heard the very full argument, at the present Term, of the case of J. T. B. Dorsey vs. Mary A. T. Thompson, and others, (ante p. 25,) in which the same questions involved in the decision of the cases referred to in the Act of Assembly, *81and embraced in these motions, were discussed. They have been re-examined by us in disposing of that case, and we refer to the opinion of this Court therein, as an answer to much of the argument urged in support of these motions.
(Decided 5th December, 1872.)

Motions overruled.